ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 13, 14, 16-20, 33, 41, 43 in the reply filed on 8/30/21 is acknowledged.   This is found persuasive and these claims are examined.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim is dependent on claim 13 claims “the fourth device”, however, there is no third device in claim 13.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 8, 9, 13, 33, 41, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 11,025,550).
As to claim 1, Jiang teaches a method of processing a quality-of-service flow (figure 3), comprising:
acquiring a first identifier of a target quality-of-service flow (col.6, lines 23-42);
creating a second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow; wherein, a length of the second identifier of the target quality-of-service flow is less than or equal to a length of the first identifier of the target quality-of-service flow (col.2, lines 1-9).
As to claim 4, Jiang teaches the method according to claim 1, wherein, acquiring the first identifier of the target quality-of-service flow comprises:
receiving a Service Data Unit (SDU) sent by a first device; determining an identifier of a target quality-of-service flow carrying the SDU as the first identifier of the target quality-of-service flow (col. 6, lines 13-26).
As to claim 8, Jiang teaches the method according to claim 1, further comprising: after creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow,
determining an identifier of a Data Radio Bearer (DRB) mapped with the target quality-of- service flow according to the first identifier of the target quality-of-service flow, determining the DRB mapped with the target quality-of-service flow according to the identifier of the DRB mapped with the target quality-of-service flow, sending a Protocol Data Unit (PDU) to a second device on the DRB mapped with the target quality-of-service flow (col.6, lines 63-col.7, lines 3).

determining the identifier of the DRB mapped with the target quality-of-service flow according to a fourth formula, wherein the fourth formula is: DRB _ID =| QFI, + Max_QoSFlow_Numyp, pps |. wherein, the DRB ID is the identifier of the DRB mapped with the target quality-of-service flow; the QFli is the first identifier of the target quality-of-service flow; the Max QoSFlow NumMper pre is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow; the represents a round-down operation.
 As to claim 13, Jiang teaches the method of processing a quality-of-service flow (figure 3), comprising:
acquiring an identifier of a Data Radio Bearer (DRB) and a second identifier of a target quality-of-service flow mapped to the DRB (col.6, lines 62-col.7, lines 24);
determining a first identifier of the target quality-of-service flow according to the identifier of the DRB and the second identifier of the target quality-of-service flow; wherein, a length of the second identifier of the target quality-of-service flow is less than or equal to a length of the first identifier of the target quality-of-service flow (col.8, lines 27-32).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Cheng et al (US 2018/0279161).
As to claim 5, Jiang teaches the method according to claim 1, wherein, creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow comprises:
creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow, an identifier of a Data Radio Bearer (DRB) mapped with the target quality-of-service flow, and quantity of quality-of-service flows capable of being carried on the DRB mapped with the target quality-of-service flow.
Jiang fails to teach a maximum quantity.  Cheng et al teaches a maximum quantity (paragraph 76).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Cheng et al into the system of Jiang in order to provide QoS guarantee.

As to claims 16 and 17, Jiang teaches the method according to claim 13, Jiang fails to teach receiving a Protocol Data Unit (PDU) sent by a third device; acquiring an identifier of a DRB carrying the PDU and searching, in a case that the PDU does not carry header information, an identifier of a quality-of-service flow corresponding to the PDU according to a preset mapping relationship. The Examiner tales Official Notice that these limitations are well known in the arts.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of these recite limitations into the system of Jiang in order to enhance the system performance of the communication device.
Allowable Subject Matter
Claims 2, 6, 7, 11, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 6, 7, 11, 14, 19, the prior arts fails to teach further comprising the first identifier of the target quality-of-service flow is an identifier allocated by a core network for the target quality- of-service flow; the second identifier of the target quality-of-service flow is an offset of an index of a quality-of-service flow mapped to a same Data Radio Bearer (DRB) within the DRB; and/or a value of the second identifier of the target quality-of-service flow ranges from 0 to m-1, and m is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow OR creating the second identifier of the target 
creating the second identifier of the target quality-of-service flow according to a first formula, wherein the first formula is:
QFI, = QFI, — DRB_ID* Max _QoSFlow_Num.,,,. ppp.
wherein, the QFlz is the second identifier of the target quality-of-service flow; the QFl1 is the first identifier of the target quality-of-service flow; the Max_QoSFlow_Numper pre is the maximum quantity of the quality-of-service flows capable of being carried on the DRB mapped with the target quality-of-service flow; the DRB_ID is the identifier of the DRB mapped with the target quality-of-service flow OR creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow comprises: creating the second identifier of the target quality-of-service flow according to a second formula, wherein the second formula is: wherein, the QFlz is the second identifier of the target quality-of-service flow; the QFl1 is the first identifier of the target quality-of-service flow; the Max_QoSFlow_Numper pre is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow; % represents a remainder operation etc…
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	September 21, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642